Citation Nr: 0320031	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-48 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period prior to November 25, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel





INTRODUCTION

The veteran retired from military service in September 1982, 
after more than 23 years active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada, which established service connection for degenerative 
disc disease with osteoarthritis of the cervical spine and 
rated this disability as 0 percent disabling under Diagnostic 
Code 5293 from January 31, 1996.  The veteran has moved and 
the agency of original jurisdiction is now the RO in Los 
Angeles, California.

This case was previously before the Board in April 1997, at 
which time the Board remanded the case for additional 
development.  By a rating decision dated in February 2000, 
the RO increased the rating for the cervical spine disability 
from 0 to 20 percent under Diagnostic Code 5293 from January 
31, 1996.

This case was again before the Board in April 2001, when it 
was again remanded for additional development.  By a rating 
decision dated in May 2003 the RO increased the rating for 
the cervical spine disability from 20 to 30 percent under 
Diagnostic Code 5293-5290 from November 25, 2002.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time, and consideration must be given to the 
assignment of separate ratings for separate periods of time 
based on facts found, a practice known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
accordance with the Fenderson holding, the RO has assigned 
separate evaluations for the cervical spine disability for 
separate periods of time.


REMAND

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome under Diagnostic Code 5293.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Effective from September 
23, 2002, intervertebral disc syndrome under Diagnostic Code 
5293 is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
may be assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assignable with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

Since this change in the rating criteria occurred while the 
appeal was pending, VA must apply the version that is more 
favorable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, VA must apply the old 
rating criteria prior to the effective date of the new 
criteria.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g).  Since the veteran has not 
been provided notice of the new rating criteria, the case 
must also be remanded to ensure the veteran's receipt of due 
process.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
cervical spine disorder since November 
2002.  The RO should obtain copies of the 
veteran's records from any providers 
identified by the veteran.  These records 
should be associated with the claims 
file.

2.  The RO should consider whether 
additional examination is necessary for 
the proper assessment of the veteran's 
cervical spine disorder, in light of the 
change in the rating criteria for the 
evaluation of that disorder.  If 
additional examination is deemed 
necessary, it should be scheduled.  

3.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  
Consideration should be given to the 
provisions of revised Diagnostic Code 
5293, as noted above.  If a complete 
grant of the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The revised provisions of 
Diagnostic Code 5293, effective from 
September 23, 2002, should be set out in 
detail.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

